EXHIBIT 10.18.2

 

SECOND AMENDMENT TO OFFICE LEASE

DATED JULY 18, 2005

BY AND BETWEEN ESCHELON TELECOM, Inc. (TENANT)

AND

ARI CENTRAL, LP AND DANARI CENTRAL, LLC (COLLECTIVELY

LANDLORD)

 

This Second AMENDMENT TO LEASE (“Second Amendment”) is made and entered into
effective July 15, 2005, by and between ARI CENTRAL, LP a Delaware limited
partnership and DANARI CENTRAL, LLC a Delaware limited liability company
(Collectively “Landlord”), and Eschelon Telecom, Inc., a Delaware Corporation
(“Tenant)”).

 

R E C I T A L S:

 

A.        Landlord and Tenant entered into that certain Office Lease dated as of
December 1, 1999, and First Amendment To Lease as of March 17, 2003, pursuant to
which Landlord leased to Tenant and Tenant leased from Landlord certain
“Premises” as described in the Lease, known as Suite 500 & 550 of the Building
located at 2600 N. Central Avenue, Phoenix, AZ 85004.

 

B.        Except as otherwise set forth herein, all capitalized terms used in
this Second Amendment shall have the same meaning as such terms in the Lease.

 

C.        Landlord and Tenant desire to add rentable square footage to the
Premises.

 

NOW, THEREFORE, in consideration of the foregoing Recitals and mutual covenants
contained herein, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.         Rentable Area of Expanded Premises. The Expanded Premises, as built
out per Exhibit A attached hereto, shall comprise 1,923 rentable square feet in
Suite 620.

 

2.         Target Commencement Date. The parties hereby agree that the Target
Commencement Date shall be August 1, 2005. The lease shall commence upon
substantial completion of the Tenant Improvements and the Tenant taking
occupancy of the premises.

 

3.         Initial Base Rent. Base Rent for the Expanded Premises shall be as
follows:

 

 

Month

 

Annual Rate PSF

 

Monthly
Amount

 

Annual
Amount

 

08/01/05 - 09-30-05

 

$

0.00

 

$

0.00

 

$

0.00

 

10/01/05-01/31/06

 

$

16.50

 

$

2,644.13

 

$

31,729.50

 

02/01/06 -04/31/07

 

$

17.00

 

$

2,724.25

 

$

32,691.00

 

02/01/07-01/31/08

 

$

17.50

 

$

2,804.38

 

$

33,652.5

 

02/01/08-01/31/09

 

$

18.00

 

82,884.50

 

$

34,614.00

 

02/01/09- 01/31/10

 

$

18.50

 

$

2,964.63

 

$

35,575.50

 

02/01/10-05/15/10

 

$

19.00

 

$

3,044.75

 

$

36,537.00

 

 

4.         Tenant Share of Operating Expenses. Tenant’s share of operating
expenses for the Expanded Premises shall be 0.59%.

 

5.         Improvements. Landlord shall deliver to Tenant the Expanded Premises
in as-is-where-is condition.

 

6.         No Further Modification. Except as set forth in this First Amendment,
all of the terms and provisions of the Lease shall remain in full force and
effect.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Second Amendment of Lease has been executed as of the
day and year first above written.

 

“Landlord”


ARI CENTRAL, LP, a Delaware Limited Partnership
DANARI CENTRAL, LLC a Delaware Limited Liability Company

 

By:

Adler Realty Investments. Inc.

 

Title:

Manager

 

[g22342kqi001.jpg]

 

Title:

Executive Vice President

 

 

“Tenant”

 

Eschelon Telecom, Inc.

A Delaware Corporation

 

By:

/s/ Michael A. Donahue

 

Title:

V P Finance and Treasurer

 

 

--------------------------------------------------------------------------------


 

EXHIBIT ‘A’

 

[g22342kqi002.jpg]

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO LEASE

 

This First Amendment to Office Lease (“First Amendment”) is dated for reference
purposes this 17th day of March, 2003, between SOFI IV SIM OFFICE INVESTORS II,
L.P., a Delaware limited partnership (“Landlord”) and ESCHELON TELECOM, INC., a
Delaware corporation, formerly known as Advanced Telecommunications, Inc., a
Delaware corporation (“Tenant”).

 

RECITALS

 

Landlord and Tenant entered into that certain Office Lease, dated December 1,
1999 the “Lease”, covering the office space located at the 2600 Tower, located
at 2600 North Central Avenue, Phoenix, Arizona, 85004 (the “Project”),
identified as Suite 500 consisting of approximately 6,028 square feet, reduced
pursuant to this First Amendment to 5,545 square feet (the “Existing Premises”).

 

Pursuant to this First Amendment, Tenant wishes to lease an additional
approximately 9,391 rentable square feet located adjacent to the Existing
Premises (the “Additional Premises”) for a period of five (5) years and eight
(8) months. Commencing on the Additional Premises Commencement Date (as defined
below), all references to the “Premises” in the Lease and this First Amendment
shall be deemed to refer collectively to the Existing Premises and the
Additional Premises. The Lease and this First Amendment are collectively
referred to as the “Lease”. Upon the terms and conditions contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree the Lease is amended as
follows:

 

AGREEMENT

 

1.         Effective Date. The effective date of the Lease amendments set out in
this First Amendment is March 17, 2003 (the “Effective Date”).

 

2.         Defined Terms. Capitalized terms used but not defined herein shall
have the meanings ascribed to them in the Lease.

 

3.         Revised Summary of Basic Terms. Article I “Summary of Basic Terms” of
the Lease is hereby amended and restated in its entirety with the amended and
restated Article I “Summary of Basic Terms” attached as Schedule 1 attached
hereto and incorporated herein by reference.

 

4.         Lease of Additional Premises. Upon and subject to the terms and
conditions as set forth in this First Amendment and the Lease, Landlord hereby
leases to Tenant and Tenant hereby leases from Landlord those certain premises
consisting of approximately 9,391 rentable square feet located on the fifth
floor adjacent to the Existing Premises, as depicted on Schedule 2 attached
hereto and incorporated by this reference and described herein as the Additional
Premises. The term of the Lease, as it applies to the Additional Premises, shall
commence upon the earlier of (a) the date of Substantial Completion of the
Additional Premises Tenant Improvements, which is currently estimated to be June
1, 2003 (the “Delivery Date”); (b) the date Tenant commences business operations
in the Additional Premises; or (c) the date Substantial Completion of the
Additional Premises Tenant Improvements would have occurred but for Tenant Delay
(the foregoing terms are defined in Exhibit A). If Landlord does not tender

 

--------------------------------------------------------------------------------


 

possession of the Additional Premises to Tenant on or before the Delivery Date,
subject to Force Majeure and Tenant Delay, Landlord will pay to Tenant an amount
equal to $17,897.00 (the “Penalty Fee”) in cash within thirty (30) days of the
Delivery Date. If Landlord is unable to tender possession of the Premises to
Tenant on or before the Delivery Date, the Lease, as it applies to the
Additional Premises, remains in full force and effect and Landlord is not liable
to Tenant for any resulting loss or damage, except for the payment of the
Penalty Fee; provided, however, that unless the delay is caused by Tenant Delay,
Additional Premises Base Rent shall abate on a day-for-day basis for those days
(after the Delivery Date) during which Landlord is unable to tender possession
of the Additional Premises to Tenant. The expiration date of the Lease, as it
applies to the Additional Premises, shall expire on February 1, 2009, unless
sooner terminated pursuant to the provisions of the Lease (the “Additional
Premises Termination Date”). The “Additional Premises Term” of the Lease shall
commence on the Additional Premises Commencement Date and terminate on the
Additional Premises Termination Date.

 

5.         Additional Premises Tenant Improvements. Tenant acknowledges,
represents and agrees to the following: (i) Tenant shall be responsible for
making its own inspection and investigation of the Additional Premises and other
portions of the Building, (ii) Tenant shall be responsible for investigating and
establishing the suitability of the Additional Premises for Tenant’s intended
use thereof, and all zoning and regulatory matters pertinent thereto, (iii)
Tenant is leasing the Additional Premises “AS IS” based on its own inspection
and investigation after the expiration of the thirty (30) day “punch list”
period and not in reliance on any statement, representation, inducement or
agreement of Landlord or its agents, employees or representatives, except as
expressly set forth elsewhere in the Lease, (iv) the Additional Premises, upon
the earlier of Tenant’s possession or Tenant’s entry into the Additional
Premises to construct or install improvements, were in good order and
satisfactory condition, and (v) no rights to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease.

 

Landlord shall perform the demolition, remodeling, replacement and/or
installation work provided for on Exhibit A attached hereto (“Additional
Premises Tenant Improvements”). For the purposes of the Lease, as it applies to
the Additional Premises, possession of the Additional Premises shall be deemed
delivered or tendered to Tenant, and accepted by Tenant (subject to Landlord’s
obligation to complete Punch List items), upon Substantial Completion (as those
terms are defined in Exhibit A) and Landlord has given Tenant written notice
thereto.

 

6.         Parking. Article 3.9 of the Lease is hereby amended and replaced with
the following:

 

Existing Premises:

 

#of
Spaces

 

Parking Area

 

Price per Space

 

Total
Price

Up to 6

 

open unreserved

 

@ then current building rates

 

 

 

2

--------------------------------------------------------------------------------


 

Additional Premises:

 

Landlord shall license vehicle parking spaces to Tenant and Tenant’s business on
the following terms and conditions:

 

Landlord shall provide eight (8) vehicular parking spaces as exclusive parking
spaces for Tenant and its employees in the parking garage portion of the Office
Complex (“Reserved Covered Spaces”). This license is for Reserved Covered Spaces
in the general parking area to be designated and redesignated from time to time
by Landlord; provided, however, Landlord may require Tenant to park in a
specific location. Landlord shall not be liable to Tenant for the failure of any
of its tenants, invitees, employees, agents or customers or any third parties to
comply with the designation of the Reserved Covered Spaces.

 

Landlord shall provide thirty-two (32) vehicular parking spaces on a covered
unreserved basis for Tenant and its employees in the unreserved portion of the
parking garage portion of the Office Complex (the “Unreserved Covered Spaces”).
This license is for Unreserved Covered Spaces in the general parking area to be
designated and redesignated from time to time by Landlord; provided, however,
Landlord may require Tenant to park in a specific location. Landlord shall not
be liable to Tenant for the failure of any of its tenants, invitees, employees,
agents or customers or any third parties to comply with the designation of the
Unreserved Covered Spaces.

 

Landlord shall provide ten (10) vehicular parking spaces on an unreserved basis
for Tenant and its employees in the surface parking facility serving the Office
Complex (“Surface Spaces”). This license is for Surface Spaces in the unreserved
portion of the surface parking lot to be designated and redesignated from time
to time by Landlord; provided, however, Landlord may require Tenant to park in a
specific location. Landlord shall not be liable to Tenant for the failure of any
of its tenants, invitees, employees, agents or customers or any third parties to
comply with the designation of the Surface Spaces.

 

The parking fees for the Reserved Covered Spaces, the Unreserved Covered Spaces
and the Surface Spaces, as they relate to the Additional Premises, shall be
abated for the first forty-one (41) months of the Additional Premises Term
hereof; provided, however, that all other charges related to parking (such as
charges for parking garage access devices and name plates for reserved spaces)
shall be paid for by Tenant upon receipt of invoice from Landlord. Thereafter,
Tenant agrees to pay as a monthly fee for such license of parking spaces payable
on or before the first day of each month in advance as follows: during the last
twenty-four (24)

 

3

--------------------------------------------------------------------------------


 

months of the Additional Premises Term, $1,000.00 each month for the parking
spaces relating to the Additional Premises. Tenant shall be entitled to fifty
(50) hours of parking validation each month for the Additional Premises Term at
no charge to Tenant. If the Lease, as it relates to the Additional Premises, is
terminated for any reason, the Tenant’s license as to the parking spaces
relating to the Additional Premises shall be immediately revoked.

 

Only vehicles designated by Tenant to Landlord may be parked or stored therein;
provided, however, that Tenant may change its automobile designations at any
time upon written notice to Landlord or for temporary use upon notification
given to the garage attendant, if any. No more than one automobile per space
licensed hereunder shall be parked or stored under Tenant’s rights hereunder at
any one time.

 

This license is for self-service storage or parking only and does not include
the rights to any additional services, which services may be made available by
Landlord from time to time at an additional charge.

 

It is understood that Landlord and its agents and employees shall not be liable
for loss or damage to any vehicle parked or stored by Tenant or under Tenant’s
rights herein and/or to the contents thereof caused by fire, theft, explosion,
freezing of circulation system of any automobile, strikes, riots or by any other
causes and Tenant (1) waives any claim against Landlord for and in respect
thereto, and (2) hereby agrees to indemnify and defend Landlord against all
claims for any loss or damage to any such vehicle or its contents from any cause
whatsoever. It is further expressly understood that the relationship between
Landlord and Tenant with respect to the parking spaces constitutes a license to
use said garage subject to the terms and conditions herein only and that neither
such relationship nor the storage or parking of any automobile thereunder shall
constitute a bailment nor create the relationship of bailor and bailee.

 

In the event the garage referenced shall be damaged by fire or other casualty
rendering it unusable by Tenant, the fee provided for herein shall be abated
(pro rata based on the portion of the Tenant’s stalls which are unusable) from
the date ten (10) days after the date the garage becomes unusable until it again
becomes usable. Further, if all or any part of the garage is taken by eminent
domain proceedings, Landlord shall be entitled to all of the award in the
proceedings and may terminate this parking arrangement in the event of a total
taking or reduce the number of stalls licensed hereunder in proportion to the
extent of any partial taking upon

 

4

--------------------------------------------------------------------------------


 

written notice to Tenant. If the garage is damaged by fire or other casualty,
Landlord will cause it to be repaired with due diligence.

 

Subject to the abatement provided for in the preceding paragraph, Landlord shall
have the right to close any portion of the garage and deny access thereto in
connection with any repairs or in an emergency, as it may require, without
liability, cost or abatement of fee.

 

Tenant shall perform, observe and comply with such rules of the Office Complex
as may be reasonably adopted by Landlord in respect to the use and operation of
said garage.

 

Tenant shall, when using the parking facilities of said garage, observe and obey
all signs regarding fire lanes and no parking zones, and when parking always
park between designated lines. Landlord reserves the right to tow away, or
otherwise impound, at the expense of the owner or operator, any vehicle which is
improperly parked or parked in a no parking zone.

 

In the event a key or other access device is supplied by Landlord to Tenant in
connection with the rights granted herein, Tenant will surrender such key or
access device to Landlord upon termination of this Lease.

 

7.         Right to Terminate. Provided that the Lease is then in full force and
effect and Tenant is not in default, on the date of exercise of this Option,
after notice and the expiration of any applicable grace period, Tenant may
terminate the Lease, as it applies to the Additional Premises, as of the last
day of the 44th month following the Additional Premises Commencement Date (the
“Early Termination Date”) subject to and in accordance with this Section 7. To
exercise such termination right, Tenant must (a) deliver written notice to
Landlord that Tenant desires to terminate the Lease, as it applies to the
Additional Premises, as of the Early Termination Date at least ninety (90) days
prior to the Early Termination Date; and (b) immediately pay Landlord a payment,
as each relates to the Additional Premises, equal to Landlord’s then unamortized
costs of the Additional Premises Tenant Improvements, moving allowance, leasing
commissions and two (2) months Additional Premises Base Rent at the rate then in
effect. If Tenant terminates the Lease, as it applies to the Additional
Premises, Landlord, at its sole cost and expense, shall restore that portion of
the demising wall that separated the Existing Premises from the Additional
Premises to its condition existing prior to the construction of the Additional
Premises and Tenant agrees to allow Landlord to temporarily occupy the Existing
Premises in order to accomplish such construction.

 

8.         Tenant’s Option to Renew the Additional Premises Term.

 

(A)      Provided that the Lease is then in full force and effect and Tenant is
not in default, on the date of exercise of this Option, after notice and the
expiration of any applicable grace period, Tenant shall have the option to
extend the Additional Premises Term of the Lease for one

 

5

--------------------------------------------------------------------------------


 

(1) period of three (3) years (the “Additional Premises Extension Term”) by
notice given to Landlord at least four (4), but no more than twelve (12), months
prior to the termination of the Additional Premises Term. The Additional
Premises Extension Term shall commence on the first day after the initial
Additional Premises Term and shall expire on the third (3rd) anniversary of such
day unless the Additional Premises Extension Term shall sooner end pursuant to
the Lease.

 

(B)      The terms and conditions shall be identical to those in the Lease that
relate to the Additional Premises except for the rental rate, which shall be
determined in accordance with Article 26.13 (1)(A) of the Lease.

 

9.         Tenant’s Option to Renew the Existing Premises Term: Article
26.13(1)(A) of the Lease is hereby amended and replaced with the following:

 

(A)      Provided that the Lease is then in full force and effect and Tenant is
not in default, on the date of exercise of this Option, hereunder after notice
and the expiration of any applicable grace period, Tenant shall have the option
to extend the Term for two (2) additional periods of five (5) years each (the
“Extension Term(s)”) by notice given to Landlord at least four (4), but no more
than twelve (12), months prior to the termination of the Term. The Extension
Term(s) shall commence on the day after the initial Lease term and the prior
Extension Term (if any) expires (“Expiration Date(s)”) and shall expire on the
fifth (5th) anniversary of the Expiration Date(s) unless the Extension Term(s)
shall sooner end pursuant to this Lease.

 

10.       Signage. Article 14 of the Lease is hereby amended and replaced with
the following:

 

ARTICLE 14. SIGNS

 

Landlord to provide to Tenant (a) one building standard tenant identification
sign adjacent to the entry door of the Premises and (b) standard building
directory listings on the directories in the main lobby. In the event Landlord
installs an exterior monument sign and provided Tenant, at its sole cost and
expense, receives all necessary governmental and quasi-governmental approvals
therefore, Landlord will allow Tenant, at Tenant’s sole cost and expense, to
install one non-illuminated sign on such exterior monument sign, which sign will
be Tenant’s name, “subordinate” to Landlord’s building designation sign, if any.
Tenant must pay all governmental and other permit fees at its sole cost and
expense, must remove same prior to termination of the Lease, and must repair and
restore any damage to the Building caused by such installation and/or removal.
Any such sign and the display of Tenant’s name thereon will be subject to the
terms of any restrictive covenants applicable thereto and all laws.

 

11.       HVAC. Article 27(A) of the Lease is hereby amended with the addition
of the following:

 

Subject to limitations imposed by governmental rules, regulations and guidelines
applicable thereto, Landlord shall provide HVAC when necessary for normal
comfort and normal office use in the Premises during Normal Business Hours. If

 

6

--------------------------------------------------------------------------------


 

Tenant uses HVAC in excess of that supplied by Landlord pursuant to this Article
27(A), Tenant shall pay to Landlord, upon billing, the actual cost of such of
such excess consumption, provided, however, that after-hours HVAC usage shall be
billed to Tenant based upon rates as reasonably established by Landlord from
time to time, which rates are currently estimated to be $8.50 per hour per Zone
(as hereinafter defined). A zone covers approximately 1200 square feet (a
“Zone”) and each floor contains 13 Zones. Tenant shall be entitled to a credit
equal to twenty (20) hours excess HVAC usage each month for the Additional
Premises during the Additional Premises Term. Any unused credits for any Zone in
any month may not be carried forward or applied to any other Zone or any other
month.

 

12.       Moving Expenses. The following is added as a new Article 36:

 

ARTICLE 36. MOVING EXPENSES

 

In connection with Tenant’s relocation of the Tenant’s personal property to the
Additional Premises, Landlord will pay to Tenant an amount equal to $1.50 per
rentable square foot of the Additional Premises. Such moving allowance will be
paid by Landlord to Tenant in cash within 30 days of the Additional Premises
Commencement Date.

 

13.       Storage.         If requested by Tenant and to the extent available,
Landlord to provide storage space in the parking facilities portion of the
Building, for Tenant’s exclusive use as storage for personal property used in
connection with Tenant’s occupancy of the Premises. The location of the storage
space will be determined by Landlord in its sole discretion. Tenant will pay
Landlord annually $12.00 per square foot of storage space for the storage space,
payable monthly in advance, in equal installments at the same time and manner as
Existing Premises Base Rent or Additional Premises Base Rent, as applicable.

 

14.       Brokerage. Article 24 of the Lease is hereby amended with the addition
of the following:

 

“Landlord will pay any brokers named in Section 1.16 in accordance with the
applicable listing agreement for the Building.”

 

15.       Operating Costs. With respect to the Additional Premises, for each
calendar year, Tenant’s obligation to pay Operating Costs shall not increase, on
an annual and cumulative basis, by an amount greater than five percent (5.0%)
per year following the initial lease year.

 

16.       Existing Premises Rentable Square Footage. The rentable square footage
of the Existing Premises is hereby reduced from 6,028 to 5,545.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment to
the Lease on the date first written above.

 

 

 

 

Landlord:

 

 

 

 

 

SOFI IV-SPM PORTFOLIO XI, L.L.C., a
Delaware limited liability company

 

 

 

 

 

By: 

SOFI IV-SPM Maricopa, L.P., General
Manager

 

 

 

 

 

 

 

By:

SOFI IV ARIZONA TRUST,
General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark M. Grumley

 

 

 

 

 

Name:

Mark M. Grumley

 

 

 

 

Title:

Vice President

 

 

 

 

 

Tenant:

 

 

 

 

 

ESCHELON TELECOMMUNICATIONS, INC., a Delaware corporation, formerly known as
Advanced Telecommunications, Inc., a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael A. Donahue

 

 

 

Name:

Michael A. Donahue

 

 

 

Its:

V P Finance and Treasurer

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

ARTICLE 1 SUMMARY OF BASIC TERMS

 

1.1       The Existing Premises: Suite #500 in the building consisting of
approximately 5,545 square feet of rentable area as illustrated on the attached
Exhibit A; The Additional Premises: Suite #550 in the Building consisting of
approximately 9,391 rentable square feet of rentable area as illustrated on the
attached Exhibit A. A floor plan for the floor(s) on which the Premises is
located is attached as Exhibit A-l.

 

1.2       The Building: The building is located at 2600 North Central Avenue,
Phoenix, Arizona.

 

1.3       “Project” means the Building identified in Section 1.2, and all lands
and facilities used in connection with the Building as reasonably determined
from time to time by Landlord. The Project consists of approximately 322,000
square feet of rentable area.

 

1.4       Names of Guarantors: None.

 

1.5       Existing Premises Security Deposit: $12,000.00; Additional Premises
Security Deposit: $0 (see provisions of Article 4)

 

1.6       The Existing Premises Term: Ten (10) years and four (4) months,
beginning on the Commencement Date and ending on the Expiration Date; The
Additional Premises Term: Five (5) years and eight (8) months, beginning on the
Additional Premises Commencement Date and ending on the Additional Premises
Expiration Date.

 

1.7       Existing Premises Commencement and Expiration Dates: January 15, 2000,
and May 15, 2010, respectively, subject to the provisions of Exhibit A;
Additional Premises Commencement and Expiration Dates: June 1, 2003 and February
1, 2009.

 

1.8       Existing Premises Base Rent:

 

Lease Year

 

Annual Base Rent

 

Base Rent Per Square Foot

 

Monthly Base Rent

 

1

 

$

120,560.00

 

$

20.00/sq. ft.

 

$

10,046.67

 

2

 

$

124,176.80

 

$

20.60/sq. ft.

 

$

10,348.07

 

3

 

$

127,914.16

 

$

21.22/sq. ft.

 

$

10,659.51

 

Month 36 – Additional Premises Commencement Date

 

$

131,772.08

 

$

21.86/sq. ft.

 

$

10,981.01

 

Additional Premises

 

$

121,213.70

 

$

21.86/sq. ft.

 

$

10,101.14

 

 

--------------------------------------------------------------------------------


 

Lease Year

 

Annual Base Rent

 

Base Rent Per Square Foot

 

Monthly Base Rent

 

Commencement Date – Month 42

 

 

 

 

 

 

 

5

 

$

124,873.40

 

$

22.52/sq. ft.

 

10,406.12

 

6

 

$

128,644.00

 

$

23.20/sq. ft.

 

$

10,720.33

 

7

 

$

132,525.50

 

$

23.90/sq. ft.

 

$

11,043.79

 

8

 

$

136,517.90

 

$

24.62/sq. ft.

 

$

11,376.49

 

9

 

$

140,621.20

 

$

25.36/sq. ft.

 

11,718.43

 

10

 

$

144,835.40

 

$

26.12/sq. ft.

 

$

12,069.62

 

 

Additional Premises Base Rent:

 

Lease Months

 

Annual Base Rent

 

Base Rent Per Square Foot

 

Monthly Base Rent

 

01-08

 

$

0

 

$

0

 

$

0

 

09-20

 

$

154,951.50

 

$

16.50/sq. ft.

 

$

12,912.63

 

21-32

 

$

159,647.00

 

$

17.00/sq. ft.

 

$

13,303.92

 

33-44

 

$

164,342.50

 

$

17.50/sq. ft.

 

$

13,695.21

 

45-56

 

$

169,038.00

 

$

18.00/sq. ft.

 

$

14,086.50

 

57-68

 

$

173,733.50

 

$

18.50/sq. ft.

 

$

14,477.79

 

 

1.9       Tenant’s Proportionate Share: 1.72% for the Existing Premises and
2.92% for the Additional Premises, consisting of the proportion that the
rentable area of the Existing Premises or the Additional Premises, as
applicable, bears to the rentable area of the Project.

 

1.10     Existing Premises Base Year: 2000; Additional Premises Base Year: 2003

 

1.11     Description of Tenant’s Business: Executive and general office use, the
installation, operation and maintenance of equipment and facilities in
connection with Tenant’s telecommunication business, including but not limited
to telecommunications switch.

 

1.12     Normal Business Hours: 7:00 a.m. to 6:00 p.m., Monday through Friday,
8:00 a.m. to 1:00 p.m. on Saturday.

 

2

--------------------------------------------------------------------------------


 

1.13     Additional Premises Tenant Improvement Allowance: Landlord to deliver
the Additional Premises to Tenant “turnkey” per space plan prepared by
Mittelstaedt Cooper & Associates dated January 8, 2003, using building standard
materials (“Original Plan”). Notwithstanding anything to the contrary contained
herein, Landlord’s obligation relating to the Additional Premises Tenant
Improvements shall be limited to costs per Original Plan.

 

1.14     Landlord shall commence construction of the fifth floor common area
remodel (“Common Area Improvements”) within thirty (30) days after completion of
the Additional Premises Tenant Improvements and shall, at Landlord’s sole
expense, complete the Common Area Improvements in a timely manner, subject to
Force Majeure and Tenant Delay.

 

1.15     Additional Premises Load Factor: 6%.

 

1.16     Tenant’s Address for Pre-occupancy Notices:

 

730 2nd Avenue South, #1200
Minneapolis, MN 55402

 

1.17     Landlord’s Notice Address:

 

Starwood Asset Management
2525 East Camelback Road
Suite 740
Phoenix, AZ 85016
Attn.: Mark M. Grumley
Phone: (602) 468-0112
Facsimile: (602) 468-1567

 

Copy to:

 

Rinaldi, Finkelstein & Franklin, LLC
591 West Putnam Avenue
Greenwich, CT 06830
Attn.: Eric W. Franklin, Esq.
Phone: (203) 422-7768
Facsimile: (203) 422-7868

 

Copy to:

 

CB Richard Ellis
2415 East Camelback Road
Ground Floor
Phoenix, AZ 85016
Attn.: Asset Service
Phone: (602) 735-5445

 

3

--------------------------------------------------------------------------------


 

Facsimile: (602) 735-5113

 

1.18     Existing Premises Landlord’s designated broker: Scottsdale Property
Manager 97, L.L.C; Additional Premises Landlord’s designated broker: CB Richard
Ellis, Inc.

 

1.19     Existing Premises Tenant’s designated broker: Eric Hamm, TELECOM Real
Estate Services; Additional Premises Tenant’s designated broker: CRESA Partners

 

4

--------------------------------------------------------------------------------


 

SCHEDULE “2”

 

Floor Plan

 

5

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

CONSTRUCTION OF ADDITIONAL PREMISES TENANT IMPROVEMENTS

 

1.         Additional Premises Tenant Improvements. Landlord will cause to be
constructed all Additional Premises Tenant Improvements. The Additional Premises
Tenant Improvements will be designed as described in this Exhibit A. The cost of
constructing the Additional Premises Tenant Improvements will include all of
Landlord’s direct and indirect costs in connection with the design and
construction of the Additional Premises Tenant Improvements initially to be
constructed in the Additional Premises, plus a percentage (not to exceed five
percent [5%]) of the sum of all such direct and indirect costs for Landlord’s
overhead and profit. Such costs of Landlord may include, without limitation,
space planning costs, construction document preparation costs, design costs,
construction drawing costs, general conditions, construction costs and all costs
Landlord incurs in connection with obtaining permits for the Additional Premises
Tenant Improvements. The Additional Premises Tenant Improvements become the
property of Landlord and a part of the Property immediately upon installation.
Landlord agrees to use reasonable efforts to competitively bid the work for the
construction of the Additional Premises Tenant Improvements.

 

2.         Additional Premises Tenant Improvement Allowance. Landlord will pay
an amount equal to the cost to deliver the Additional Premises to Tenant
“turnkey” per space plan prepared by Mittelstaedt Cooper & Associates dated
January 8, 2003, using building standard materials (“Original Plan”) (the
“Additional Premises Improvement Allowance”), for the design and installation of
the Additional Premises Tenant Improvements. Landlord is not obligated to pay or
incur any amounts that exceed the Additional Premises Improvement Allowance. If
the cost of the Additional Premises Tenant Improvements exceeds the Additional
Premises Improvement Allowance, then Tenant will pay the excess to Landlord in
cash within ten (10) days after demand. Tenant will also pay all of Landlord’s
costs (including lost rent) resulting from any Tenant Delay. If Landlord at any
time reasonably estimates that the cost of the Additional Premises Tenant
Improvements will exceed the Additional Premises Improvement Allowance, Tenant
shall immediately deposit with Landlord the amount by which the cost of the
Additional Premises Tenant Improvements exceeds the Additional Premises
Improvement Allowance.

 

3.         Space Plan. [Intentionally Deleted].

 

4.         Additional Premises Construction Drawings. Landlord will provide
Tenant with the Additional Premises Construction Drawings and Specifications.
Tenant will approve or disapprove (specifically describing any reasons for
disapproval) the Additional Premises Construction Drawings and Specifications in
writing within three (3) business days after receiving them. Any failure by
Tenant to timely deliver such approval or disapproval is a Tenant Delay until
received. If Tenant disapproves the Additional Premises Construction Drawings
and Specifications, Landlord will provide appropriately revised Additional
Premises Construction Drawings and Specifications to Tenant for approval (or
disapproval) on the same basis as set forth above. If the review and approval
process is not concluded (with Tenant having approved

 

--------------------------------------------------------------------------------


 

the Additional Premises Construction Drawings and Specifications) on or before
         , 2003, then such delay is a Tenant Delay until Tenant’s approval is
received. After Tenant’s approval, Landlord will submit the Additional Premises
Construction Drawings and Specifications for permits and construction bids.
Tenant will not withhold any approval except for reasonable cause and will not
act in an arbitrary or capricious manner in connection with the review,
revision, approval or disapproval of the Additional Premises Construction
Drawings and Specifications. Tenant will not specify long lead time items that
would delay Substantial Completion of the Additional Premises Tenant
Improvements.

 

5.         Change Orders. Tenant will immediately notify Landlord if Tenant
desires to make any changes to the Additional Premises Tenant Improvements after
Tenant has approved the Additional Premises Construction Drawings and
Specifications. If Landlord approves the revisions, Landlord will notify Tenant
of the anticipated additional cost and delay in completing the Additional
Premises Tenant Improvements that would be caused by such revisions. Tenant will
approve or disapprove the increased cost and delay within five (5) business days
after such notice. If Tenant approves, Landlord will prepare, and Landlord and
Tenant will execute, a Change Order describing the revisions and the anticipated
additional cost and delay. Any delay relating to a request for revisions or a
Change Order is a Tenant Delay. If the Change Order causes the cost of the
Additional Premises Tenant Improvements to exceed the Additional Premises
Improvement Allowance (or if the cost of the Additional Premises Tenant
Improvements already exceeds the Additional Premises Improvement Allowance),
Tenant shall prepay the added costs of the Change Order.

 

6.         Substantial Completion: Punch List. As used in this Lease,
“Substantial Completion” means the earlier to occur of the following: (a) the
issuance of all final unconditional approvals and green tags by the governmental
authority exercising jurisdiction over the Additional Premises Tenant
Improvements signifying the final and unconditional acceptance and approval of
the Additional Premises Tenant Improvements, (b) the date a Certificate of
Occupancy is issued for the Additional Premises, and (c) if a Certificate of
Occupancy is not required, the date Tenant is reasonably able to take occupancy
of the Additional Premises; provided that if either (a), (b) or (c) is delayed
or prevented because of work Tenant is responsible for performing in the
Additional Premises, “Substantial Completion” means the date that all of
Landlord’s work which is necessary for either (a), (b) or (c) to occur has been
performed and Landlord has made the Additional Premises available to Tenant for
the performance of Tenant’s work. Within thirty (30) days after Substantial
Completion, Landlord and Tenant will inspect the Additional Premises and develop
a Punch List. Landlord will cause the items listed on the Punch List to be
completed with commercially reasonable diligence and speed, subject to Tenant
Delay and Force Majeure. If Tenant refuses to inspect the Additional Premises
with Landlord within the 30-day period, Tenant is deemed to have accepted the
Additional Premises as delivered. Tenant will not occupy the Additional Premises
before Substantial Completion without Landlord’s prior written consent, which
consent Landlord may grant, withhold or condition in its sole and absolute
discretion. If Landlord consents, during the early occupancy period Tenant may
only install Tenant’s furniture, fixtures and equipment in the Additional
Premises and must comply with and observe all terms and conditions of this Lease
(other than Tenant’s obligation to pay Additional Premises Base Rent).

 

7

--------------------------------------------------------------------------------


 

7.         Force Majeure. As used in this Lease, “Force Majeure” means acts of
God; strikes; lockouts; labor troubles; inability to procure materials;
inclement weather; governmental laws or regulations; casualty; orders or
directives of any legislative, administrative, or judicial body or any
governmental department; inability to obtain any governmental licenses,
permissions or authorities (despite commercially reasonable pursuit of such
licenses, permissions or authorities); and other similar or dissimilar causes
beyond Landlord’s reasonable control.

 

8.         Tenant Delay. “Tenant Delay” means any delay caused or contributed to
by Tenant, including, without limitation, with respect to the Additional
Premises Tenant Improvements, Tenant’s failure to timely prepare or approve the
Additional Premises Construction Drawings and Specifications, and any delay from
any revisions Tenant proposes to approved Additional Premises Construction
Drawings and Specifications. A Tenant Delay excuses Landlord’s performance of
any obligation related thereto for a period equal to (a) the duration of the
act, occurrence or omission that constitutes the Tenant Delay, or (b) if longer,
the period of delay actually caused by such Tenant Delay.

 

8

--------------------------------------------------------------------------------